Name: Commission Regulation (EEC) No 3832/86 of 16 December 1986 providing for the 'guide' quantity and the indicative ceiling for imports into Spain of butter under the supplementary trade mechanism to be exceeded
 Type: Regulation
 Subject Matter: agricultural activity;  electrical and nuclear industries;  health
 Date Published: nan

 No L 356/10 Official Journal of the European Communities 17. 12. 86 COMMISSION REGULATION (EEC) No 3832/86 of 16 December 1986 providing for the 'guide' quantity and the indicative ceiling for imports into Spain of butter under the supplementary trade mechanism to be exceeded and (4) of Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the applic ­ ation of the supplementary trade mechanism ("), as amended by Regulation (EEC) No 11 62/86 (12), cannot apply in the case in point in the light of the date of entry into force of this Regulation ; whereas different periods should therefore be fixed so that the measure may take effect before the end of the year ; Whereas the abovementioned Community measures on the disposal of butter provide for the lodging of a sizeable security intended to ensure that this butter is finally used in a number of specified products ; whereas, so that the burden constituted by the securities does not become too onerous for traders, the security for the STM licence in respect of butter should be reduced to 2,5 ECU/ 100 kilo ­ grams for the purposes of this Regulation ; Whereas STM licences issued under this measure should not be used for other purposes ; whereas the entries to be made on the licences should be supplemented to this end ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 84 (4) and 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 thereof, Whereas the Act of Accession of Spain and Portugal fixes the 'guide' quantity for 1986 for imports of butter into Spain from the Community of Ten at 1 000 tonnes ; whereas the Spanish industry is unable within this limit to have access to the Community measures on the disposal of butter at reduced prices ; whereas, in order to satisfy demand on the Spanish domestic market for this type of product, provision should be made for the 'guide' quantity referred to above to be exceeded ; Whereas the amount by which the 'guide' quantity estab ­ lished for 1986 may be exceeded should be fixed at 500 tonnes exclusively for butter allocated or sold under Commission Regulation (EEC) No 262/79 (3), as last amended by Regulation (EEC) No 665/86 (4), and Commission Regulation (EEC) No 2409/86 (*), as last amended by Regulation (EEC) No 3361 /86 ( ®), or for butter that has benefited from the aid provided for in Commission Regulation (EEC) No 1932/81 Q, as last amended by Regulation (EEC) No 3812/85 (8); whereas the indicative ceiling provided for in Article 83 of the Act of Accession and fixed in the Annex to Commission Regulation (EEC) No 606/86 of 28 ' February 1986 laying down detailed rules for applying the supplementary trade 1 mechanism to milk products imported into Spain from the Community of Ten (9), as last amended by Regulation (EEC) No 2740/86 (10), should be amended accordingly ; Whereas the periods for lodging STM licence applications and for issuing the said licences laid down in Article 6 (3) HAS ADOPTED THIS REGULATION : Article 1 The 'guide' quantity referred to in Article 84 (2) of the Act of Accession may be exceeded in 1986 by a maximum of 500 tonnes for butter allocated or sold under Regulations (EEC) No 262/79 and No 2409/86 or which has benefited from the aid under Regulation (EEC) No 1932/81 and which is imported into Spain from the Community of Ten. Article 2 In the Annex to Regulation (EEC) No 606/86, under 'Quantity' and opposite 'Butter', '1 000' is hereby replaced by '1 500'. (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 201 , 24. 7. 1986, p. 3 . (3) OJ No L 41 , 16 . 2. 1976, p. 1 . (4) OJ No L 66, 8 . 3 . 1986, p. 38 .f5) OJ No L 208 , 31 . 7. 1986, p. 29 . ( «) OJ No L 306, 1 . 11 . 1986, p. 99 . 0 OJ No L 191 , 14. 7. 1981 , p. 6. (8) OJ No L 368 , 31 . 12. 1985, p. 3 . ( ») OJ No L 58 , 1 . 3 . 1986, p. 28 . ( 10) OJ No L 252, 4 . 9 . 1986, p. 21 . ( ») OJ No L 57, 1 . 3 . 1986, p . 1 . b 1) OJ No L 106, 23 . 4. 1986, p . 6 . 17. 12. 86 Official Journal of the European Communities No L 356/ 11 Article 5 For the butter referred to in Article 1 , one of the follo ­ wing entries shall be made, in addition to one of the entries referred to in Article 5 ( 1 ) of Regulation (EEC) No 574/86, in box 20a of the STM licence :  y especÃ ­ficamente en el marco del Reglamento (CEE) n ° 3832/86,  og specielt i henhold til forordning (EÃF) nr. 3832/86,  ausschlieÃ lich im Rahmen der Verordnung (EWG) Nr. 3832/86,  Ã ºÃ ±Ã ¹ Ã Ã Ã ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã ± Ã Ã Ã ± ÃÃ »Ã ±Ã ¯Ã Ã ¹Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3832/86,  and specifically under Regulation (EEC) No 3832/86, Article 3 1 . By way of derogation from the first subparagraph of Article 6 (3) of Regulation (EEC) No 574/86, STM licence applications for the maximum quantity referred to in Article 1 may be made during the first five days following the date of publication of this Regulation . However, if the fifth day is a public holiday, a Saturday or a Sunday, appli ­ cations may be lodged on the next working day. STM licence applications shall mention that they are lodged under Regulation (EEC) No 3832/86. 2. By way of derogation from the first sentence of Article 6 (4) of Regulation (EEC) No 574/86, when the Commission has accepted applications notified by telex, STM licences shall be issued in respect of the maximum quantity referred to in Article 1 on the 1 5th day following the publication of this Regulation . Where that day is a public holiday, a Saturday or a Sunday, the licences shall be issued on the next working day. Article 4 By way of derogation from the third indent of Article 4 of Regulation (EEC) No 606/86, the amount of the security for the butter referred to in Article 1 shall be 2,5 ECU/100 kilograms .  et spÃ ©cifiquement dans le cadre du rÃ ¨glement (CEE) n0 3832/86,  e in particolare ai sensi del regolamento (CEE) n . 3832/86,  uitsluitend in het kader van Verordening (EEG) nr. 3832/86,  e especificamente no Ã ¢mbito do Regulamento (CEE) n? 3832/86 . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. ; Done at Brussels, 16 December 1986 . For the Commission Frans ANDRIESSEN Vice-President